DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but are not persuasive.
Applicant argues that Hayashi is a complete unit, not an auxiliary device. In addition, Applicant argues, the condenser 23 needs to work with the second pump 27 in Hayashi. Applicant also argues that there is no second pump in Applicant’s invention. Examiner respectfully disagrees. Hayashi’s apparatus (100) is an auxiliary device in that it is only a part of a heat exchange system, (see ¶ [0045-0046]). Regarding the additional elements required by Hayashi and not required by Applicant (i.e. condenser and second pump), Applicant used the transitional phrase “comprising”, which does not exclude additional elements other than those in the claim.  The transitional phrase “comprising” does not limit the claim only to a specific group of elements as would a closed transitional phrase like “consisting of”.  Thus, Applicant’s argument concerning the additional elements cannot be found persuasive.  To the extent that Applicant may be attempting to argue that Hayashi is non-analogous art, Examiner respectfully notes that an 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., machine tool spindle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Examiner notes neither machine tool or spindle of machine tool is positively claimed at this point, since, as Examiner previously noted, a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. regarding “component of a machine tool”), does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine Hayashi and Ono, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
In response to applicant's argument that “based on the actual test data of Applicant's product at present, when installed on the machine tool, under the condition that the heater and temperature sensor are provided, the original machine tool with a machining original error of about 30uM can be reduced to within 6uM, which is an impossible precision to achieve for the original machine tool with a cooling device. Therefore, the present invention is an unprecedented new technology in the field of machine tools, and significantly improves the accuracy. These features are clearly absent from and cannot be achieved by the combination of Hayashi and Ono.” Examiner notes that Applicant’s disclosure provides no actual test data or evidence of unprecedented results.  Examiner further notes that improved precision with improved cooling would appear to be indicative of an expected result, rather than evidence of an unexpected result. 

Therefore, the previous rejection is maintained.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
“cooling device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Limitation “cooling device” has been interpreted consistent with paragraph [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HAYASHI (EP-3348932-A1: previously cited).

Regarding claim 1, HAYASHI teaches an auxiliary apparatus (FIG 1) using a four-way electronic valve (282: examiner notes that figure 1 is been used to show the auxiliary apparatus while the embodiment that the Examiner is mapping out is shown in Figure 4) to achieve temperature rise and fall effect on a component of a machine tool, used to connect to pipelines connected to a component of a machine tool and a cooling device, the auxiliary apparatus (FIG 1) comprising: the four-way electronic valve (39) having a front end inlet (28d), a front end outlet (28c), a rear end outlet (28a) and a rear end inlet (28b); the four-way electronic valve electrically connected to a control source (30) and controlled by the control source to switch between two channel states (HAYASHI teaches in Col. 18 lines 28-33 that “controller (30) that controls the switching mechanism (28, 281, 282) to set the state of interconnection among the first flow passage (24a), the second flow passage (24b), the third flow passage (25a), and the fourth flow passage (25b)”); 
under a first channel state, the front end inlet (28d) being fluidly connected to the rear end outlet (28a) but not fluidly connected to the front end outlet (28c), and the rear end inlet (28b) being fluidly connected to the front end outlet (28c) but not fluidly connected to the rear end outlet (28a); 
under a second channel state, the front end inlet (28d) being fluidly connected to the front end outlet (28c) but not fluidly connected to the rear end outlet (28a), and the rear end inlet (28b) being fluidly connected to the rear end outlet (28a) but not fluidly connected to the front end outlet (28c); (HAYASHI teaches in Col. 8 line 52 to Col. 9 line 2 that “The first connection state is a state in which the first flow passage 24a and the fourth flow passage 25b are connected to each other and the second flow passage 24b and the third flow passage 25a are connected to each other. The second connection state is a state in which the first flow passage 24a and the second flow passage 24b are connected to each other and the third flow passage 25a and the fourth flow passage 25b are connected to each other.”) See HAYASHI Figure 1, annotated by Examiner.
the front end inlet (28d) configured to allow a fluid of the cooling device (23; HAYASHI disclose in ¶¶ [0006], and [0022] that the condenser 23 is part of a cooling device that has inlet, outlet, compressor, pump, fluid, and capable of exchanging heat) to enter therein, and the front end outlet (28c) configured to allow the fluid to flow out to the cooling device (23); 
an outflow channel (24a) having one end connected to the rear end outlet (28a) and another end configured to allow the fluid to flow out to the component of a  HAYASHI Figure 1, annotated by Examiner.)
a return fluid incoming channel (24b) having one end connected to the rear end inlet (28b) and another end configured to allow the fluid returning from the component of a  HAYASHI Figure 1, annotated by Examiner.)
 ,and a pump (26) arranged on the outflow channel or on the return fluid incoming channel, and electrically connected to the control source in order to be controlled by the control source to drive the fluid inside the channel where the pump is arranged. (HAYASHI teaches in Col. 12 lines 14-21 that “the controller 30 controls the compressor 22, the first pump 26, the second pump 27, the switching mechanism 28, and the flow-rate adjusting valve 41. The controller 30 can be implemented by a digital signal processor (DSP) including an analog-to-digital (A/D) conversion circuit, an input/output circuit, a computational-operation circuit, a storage device, and so on.”)
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “component of a machine tool”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see 

    PNG
    media_image1.png
    504
    591
    media_image1.png
    Greyscale

HAYASHI Figure 1, annotated by Examiner.







    PNG
    media_image2.png
    766
    900
    media_image2.png
    Greyscale


HAYASHI Figure 1.

Regarding claim 2, HAYASHI teaches an inflow channel (25b) and a return fluid outflow channel (25a); one end of the inflow channel (25b) connected to the front end inlet (28d); one end of the return fluid outflow channel (251) connected to the front end outlet (28c). (See elements 25a, and 25b in HAYASHI Figure 1, annotated by Examiner.)
Regarding claim 4, HAYASHI teaches the control source (30) is a microcomputer. (HAYASHI teaches in Col. 12 lines 17-21 that “The controller 30 can be implemented by a digital signal processor (DSP) including an analog-to-digital (A/D) conversion circuit, an input/output circuit, a computational-operation circuit, a storage device, and so on.”)
Regarding claim 5, HAYASHI teaches the control source (30) is an external control box. (See element 30 in HAYASHI Figure 1, annotated by Examiner.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (EP-3348932-A1) in view of ONO (US10429865B2: previously cited).

Regarding claim 3, HAYASHI teaches a temperature sensor (34) electrically connected to the control source. (HAYASHI teaches in Col. 12 lines 31-32 that “the controller 30 obtains sensor signals from the temperature sensors 32 and 34”.)

ONO teaches temperature control apparatus (1) comprising a heater (15B) and a temperature sensor (18A); the heater arranged on at least the outflow channel or on the return fluid incoming channel (11), and electrically connected to the control source (18B) in order to be controlled by the control source to provide a heating effect; the temperature sensor arranged on the return fluid incoming channel (11) and electrically connected to the control source. (ONO teaches in Col. 10 lines 62-65 that “the sign 18B depicts a heating control device that electrically connects to the downstream side temperature sensor 18A and electrically connects to the first side heater 15B of the first heating device 15.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the auxiliary four-way electronic valve of HAYASHI with [a heater; the heater arranged on at least the outflow channel or on the return fluid incoming channel, and electrically connected to the control source in order to be controlled by the control source to provide a heating effect; the temperature sensor arranged on the return fluid incoming channel], as taught by ONO, to improve the auxiliary four-way electronic valve of HAYASHI by controlling the temperature of the liquid to a desired temperature. (See ONO Col. 1 lines 62-64)





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/KHALED AHMED ALI AL SAMIRI/
Examiner, Art Unit 3763                                                                                                                                                                                                        




/TAVIA SULLENS/Primary Examiner, Art Unit 3763